Exhibit 10.3

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

     )      In the Matter of    )       )    ORDER TO SECURITY BANK OF JONES
COUNTY GRAY, GEORGIA    )    CEASE AND DESIST    )       )    FDIC-09-124b
(INSURED STATE NONMEMBER BANK)    )       )   

Security Bank of Jones County, Gray, Georgia (“Bank”), having been advised of
its right to a NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound
banking practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. §
1818(b)(1), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”)
with a representative for the Legal Division of the Federal Deposit Insurance
Corporation (“FDIC”) and the Commissioner (the “Commissioner”) for the State of
Georgia, Department of Banking and Finance (the “Department”) dated the 6th day
of April, 2009, whereby solely for the purpose of this proceeding and without
admitting or denying the alleged charges of unsafe or unsound banking practices
and violations of law and/or regulations, the Bank consented to the issuance of
an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC and the Commissioner. The
Commissioner may issue an order to cease and desist pursuant to Official Code of
Georgia Annotated § 7-1-91 (1985).



--------------------------------------------------------------------------------

The FDIC and the Commissioner considered the matter and determined that they
have reason to believe that the Bank has engaged in unsafe or unsound banking
practices and has committed violations of law and/or regulations. The FDIC and
the Commissioner, therefore, accepted the CONSENT AGREEMENT and issued the
following:

ORDER TO CEASE AND DESIST

IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns cease and desist from the following unsafe and unsound
banking practices and violations of law and/or regulation:

 

  (a) operating with a board of directors (“Board”) that has failed to provide
adequate supervision over and direction to the management of the Bank;

 

  (b) operating with management whose policies and practices are detrimental to
the Bank and jeopardize the safety of its deposits;

 

  (c) operating with a large volume of poor quality loans;

 

  (d) following hazardous lending and lax collection policies and practices;

 

  (e) operating in such a manner as to produce operating losses;

 

  (f) operating with inadequate equity capital in relation to the volume and
quality of assets held by the Bank

 

  (g) operating with inadequate provisions for liquidity and funds management;
and

 

  (h) operating with inadequate allowance for loan and lease losses (“ALLL”).

 

-2-



--------------------------------------------------------------------------------

IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:

BOARD OF DIRECTORS

1. Beginning with the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of banks of comparable size. This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved: reports of income and expenses; new,
overdue, renewal, insider, charged-off, and recovered loans; investment
activity; operating policies; and individual committee actions. Board minutes
shall document these reviews and approvals, including the names of any
dissenting directors.

COMPLIANCE WITH ORDER

2. Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least
four members, to oversee the Bank’s compliance with the ORDER. Three of the
members of the Directors’ Committee shall not be officers of the Bank. The
Directors’ Committee shall receive from Bank management monthly reports
detailing the Bank’s actions with respect to compliance with the ORDER. The
Directors’ Committee shall present a report detailing the Bank’s adherence to
the ORDER to the Board at each regularly scheduled Board meeting. Such report
shall be recorded in the appropriate minutes of the Board’s meeting and shall be
retained in the Bank’s records. Establishment of this committee does not in any
way diminish the responsibility of the entire Board to ensure compliance with
the provisions of this ORDER.

 

-3-



--------------------------------------------------------------------------------

MANAGEMENT

3. (a) Within 60 days from the effective date of this ORDER, the Bank shall have
and retain qualified management. Each member of management shall have
qualifications and experience commensurate with his or her duties and
responsibilities at the Bank. Each member of management shall be provided
appropriate written authority from the Bank’s Board, with such authority
recorded in the Board minutes, to implement the provisions of this ORDER.
Management shall include:

(i) a chief executive officer with proven ability in managing a bank of
comparable size and complexity and in effectively implementing lending,
investment and operating policies in accordance with sound banking practices;

(ii) a senior lending officer with a significant amount of appropriate lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan portfolio; and

(iii) a chief operations officer with a significant amount of appropriate
experience in managing the operations of a bank of similar size and complexity
in accordance with sound banking practices.

(b) The qualifications of management shall be assessed on its ability to:

(i) comply with the requirements of this ORDER;

(ii) operate the Bank in a safe and sound manner;

(iii) comply with applicable laws and regulations; and

 

-4-



--------------------------------------------------------------------------------

(iv) restore all aspects of the Bank to a safe and sound condition, including
asset quality, earnings, capital adequacy, management effectiveness, risk
management, liquidity and sensitivity to market risk.

(c) During the life of this ORDER, the Bank shall notify the FDIC’s Atlanta
Regional Office (“Regional Director”) and the Commissioner (collectively,
“Supervisory Authorities”) as determined at subsequent examinations and/or
visitations in writing when it proposes to add any individual to the Bank’s
Board or employ any individual as a senior executive officer, as that term is
defined in section 303.102 of the FDIC’s Rules and Regulations, 12 C.F.R. §
303.102. The notification should include a description of the background and
experience of the individual or individuals to be added or employed and must be
received at least 30 days before such addition or employment is intended to
become effective. If the Regional Director issues a notice of disapproval
pursuant to section 32 of the Act, 12 U.S.C. § 183li, with respect to any
proposed individual, then such individual may not be added or employed by the
Bank.

CAPITAL

4. (a) Within 30 days from the effective date of this ORDER, the Bank shall have
Tier 1 Capital in such amount as to equal or exceed 8.00 percent of the Bank’s
total assets and total risk based capital in such an amount as to equal or
exceed 10.00 percent of the Bank’s total risk weighted assets. Thereafter, the
Bank shall maintain Tier 1 Capital and total risk based capital ratios equal to
or exceeding 8.00 percent and 10.00 percent, respectively, during the life of
this ORDER.

(b) The level of Tier 1 Capital and total risk based capital to be maintained
during the life of this ORDER pursuant to subparagraph 4(a) shall be in addition
to a fully funded ALLL, the adequacy of which shall be satisfactory to the
Supervisory Authorities as determined at subsequent examinations and/or
visitations.

 

-5-



--------------------------------------------------------------------------------

(c) Any increase in Tier 1 Capital necessary to meet the requirements of
Paragraph 4 of this ORDER may not be accomplished through a deduction from the
Bank’s ALLL. For the purposes of this ORDER, the terms “Tier 1 Capital,”“total
risk based capital,”“total assets,” and “total risk weighted assets” shall have
the meanings ascribed to them in Part 325 of the FDIC Rules and Regulations, 12
C.F.R. Part 325.

ALLOWANCE FOR LOAN AND LEASE LOSSES

5. Within 30 days from the effective date of this ORDER, the Board shall review
the adequacy of the ALLL and establish a comprehensive policy for determining
the adequacy of the ALLL. For the purpose of this determination, the adequacy of
the ALLL shall be determined after the charge-off of all loans or other items
classified “Loss”. The policy shall provide for a review of the ALLL at least
once each calendar quarter. Said review should be completed at least ten
(10) days prior to the end of each quarter, in order that the findings of the
Board with respect to the ALLL may be properly reported in the quarterly Reports
of Condition and Income. The review should focus on the results of the Bank’s
internal loan review, loan and lease loss experience, trends of delinquent and
non-accrual loans, an estimate of potential loss exposure of significant
credits, concentrations of credit, and present and prospective economic
conditions. A deficiency in the ALLL shall be remedied in the calendar quarter
it is discovered, prior to submitting the Report of Condition, by a charge to
current operating earnings. The minutes of the Board meeting at which such
review is undertaken shall indicate the results of the review. The Bank’s policy
for determining the adequacy of the ALLL and its implementation shall be
satisfactory to the Supervisory Authorities as determined at subsequent
examinations and/or visitations.

 

-6-



--------------------------------------------------------------------------------

LIQUIDITY AND FUNDS MANAGEMENT

6. (a) Within 60 days from the effective date of this ORDER, the Bank shall
review, revise and adopt its written liquidity, contingency funding and funds
management policy to provide effective guidance and control over the Bank’s
funds management activities, which policy shall include, at a minimum, revisions
to address all items of criticism enumerated in the Visitation Report. Such
policy and its implementation shall be in a form and manner acceptable to the
FDIC as determined at subsequent examinations and/or visitations. The revised
policy shall provide for a periodic review of the Bank’s deposit structure. Such
review shall include the volume and trend of total deposits and the volume and
trend of the various types of deposits offered, the maturity distribution of
time deposits, rates being paid on each type of deposit, rates being paid by
trade area competition, caps on large time deposits, public funds, out-of-area
deposits, and any other information needed.

(b) Within 60 days from the effective date of this ORDER, the Bank shall
implement adequate models for managing liquidity.

(c) The Bank shall calculate monthly the liquidity and dependency ratios,
following the format utilized internally, and provide the calculations to the
Board for review with such review noted in the Board minutes.

BROKERED DEPOSITS

7. During the life of this ORDER, the Bank shall not accept, renew, or rollover
brokered deposits without obtaining a brokered deposit waiver approved by the
FDIC

 

-7-



--------------------------------------------------------------------------------

pursuant to Section 29 of the Act, 12 U.S.C. § 1831f. For purposes of this
ORDER, brokered deposits are defined as described in Section 337.6(a)(2) of the
FDIC’s Rules and Regulations, 12 C.F.R. § 337.6(a)(2) to include any deposits
funded by third party agents or nominees for depositors, including depositors
managed by a trustee or custodian when each individual beneficial interest is
entitled to a right to federal deposit insurance.

CASH DIVIDENDS

8. The Bank shall not pay cash dividends without the prior written consent of
the FDIC.

CHARGE-OFF AND REDUCTION OF CLASSIFIED ITEMS

9. (a) Immediately upon the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” that have not been previously collected or charged off.
Elimination of these assets through proceeds of other loans made by the Bank is
not considered collection for purposes of this paragraph.

(b) Additionally, while this ORDER remains in effect, the Bank shall, within 30
days of the receipt of any official Report of Examination or Visitation of the
Bank from the Supervisory Authorities, eliminate from its books, by collection,
charge-off, or other proper entries, the remaining balance of any assets
classified “Loss” unless otherwise approved in writing by the Supervisory
Authorities.

(c) (i) Within 180 days from the effective date of this ORDER, the Bank shall
have reduced the assets classified “Substandard” in the Report by 25%.

 

-8-



--------------------------------------------------------------------------------

(ii) Within 360 days from the effective date of this ORDER, the Bank shall have
reduced the assets classified “Substandard” in the Report by 45%.

(iii) Within 540 days from the effective date of this ORDER, the Bank shall have
reduced the assets classified “Substandard” in the Report by 60%.

(d) The requirements of this paragraph are not to be construed as standards for
future operation of the Bank. Following compliance with the reduction schedule,
the Bank shall continue to reduce the total volume of adversely classified
assets. Reduction of these assets through proceeds of other loans made by the
Bank is not considered collection for the purpose of this paragraph. As used in
subparagraph 9(c), the word “reduce” means:

(i) to collect;

(ii) to charge-off; or

(iii) to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the FDIC.

NO ADDITIONAL CREDIT

10. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected. The requirements of this paragraph shall not prohibit the Bank from
renewing (after collection in cash of interest due from the borrower) any credit
already extended to any borrower.

(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or part, “Substandard”, or is listed for “Special Mention”
and is uncollected.

 

-9-



--------------------------------------------------------------------------------

(c) Subparagraph 10(b) shall not apply if the Bank’s failure to extend further
credit to a particular borrower would be detrimental to the best interests of
the Bank. Prior to the extending of any additional credit pursuant to this
paragraph, either in the form of a renewal, extension, or further advance of
funds, such additional credit shall be approved by a majority of the Board, or a
designated committee thereof, who shall certify, in writing:

(i) why the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank;

(ii) that the Bank’s position would be improved thereby; including an
explanatory statement of how the Bank’s position would be improved; and

(iii) an appropriate workout plan has been developed and will be implemented in
conjunction with the additional credit to be extended.

(d) The signed certification shall be made a part of the minutes of the Board or
designated committee, and a copy of the signed certification shall be retained
in the borrower’s credit file.

LENDING AND COLLECTION POLICIES

11. (a) Within 90 days from the effective date of this ORDER, the Bank shall
revise, adopt, and implement a written lending, underwriting and collection
policy to provide effective guidance and control over the Bank’s lending
function, which policy shall include, at a minimum, revisions to address
criticisms set forth in the Visitation Report pertaining to the administration
of acquisition, development and construction

 

-10-



--------------------------------------------------------------------------------

(“ADC”) loans as well as commercial real estate lending and specific guidelines
for placing loans on a nonaccrual basis. In addition, the Bank shall obtain
adequate and current documentation for all loans in the Bank’s loan portfolio.
Such policy and its implementation shall be in a form and manner acceptable to
the FDIC as determined at subsequent examinations and/or visitations.

(b) Within 30 days from the effective date of this ORDER, the Board shall adopt
and implement a policy limiting the use of loan interest reserves. Such policy
shall confine the use of interest reserves to properly underwritten ADC loans
where development or building plans have specific timetables that commence
within a reasonable time of the loan’s approval and that include realistic
completion dates. Interest reserves shall be used only for payment of interest
on ADC loans for projects that are progressing according to their timetables.
Interest reserves may be supplemented only with the prior written approval of
the Board or a committee thereof, so long as the approval documents a prudent
reason for the supplement.

REDUCE CONCENTRATIONS OF CREDIT

12. Within 90 days from the effective date of this ORDER, the Bank shall perform
a risk segmentation analysis with respect to the Concentrations of Credit
referenced in the visitation and any other concentration deemed important by the
Bank. Concentrations should be identified by product type, geographic
distribution, underlying collateral or other asset groups which are considered
economically related and in the aggregate represent 100 percent or more of the
Bank’s total capital. A copy of this analysis will be provided to the
Supervisory Authorities for review and comment. Upon receiving comments from the
Supervisory Authorities, the Board agrees to develop a plan to reduce

 

-11-



--------------------------------------------------------------------------------

any segment of the portfolio that the Supervisory Authorities deems to be an
undue concentration of credit in relation to the Bank’s capital account. The
plan and its implementation shall be in a form and manner acceptable to the
Supervisory Authorities as determined via the review of available financial
information or at subsequent examinations or visitations.

PLAN FOR EXPENSES AND PROFITABILITY

13. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate and fully implement a written plan and a comprehensive budget for all
categories of income and expense. The plan and budget required by this paragraph
shall include formal goals and strategies, consistent with sound banking
practices and taking into account the Bank’s other written policies, to improve
the Bank’s net interest margin, increase interest income, reduce discretionary
expenses, control overhead, and improve and sustain earnings of the Bank. The
plan shall include a projected balance sheet and a description of the operating
assumptions that form the basis for and adequately support major projected
income and expense components. Thereafter, the Bank shall formulate such a plan
and budget by November 30 of each subsequent year. The plan and budget required
by Subparagraph 13(a) of this ORDER shall be acceptable to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

(b) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan and budget required by
Subparagraph 13(a) of this ORDER and shall record the results of the evaluation,
and any actions taken by the Bank, in the minutes of the Board meeting at which
such evaluation is undertaken.

 

-12-



--------------------------------------------------------------------------------

WRITTEN STRATEGIC PLAN

14. Within 90 days from the effective date of this ORDER, the Bank shall prepare
and submit to the Supervisory Authorities its written strategic plan consisting
of long-term goals designed to improve the condition of the Bank and its
viability and strategies for achieving those goals. The plan shall be in a form
and manner acceptable to the Supervisory Authorities, but at a minimum shall
cover three years and provide specific objectives for asset growth, market
focus, earnings projections, capital needs, and liquidity position.

VIOLATIONS OF LAW AND

CONTRAVENTIONS OF STATEMENTS OF POLICY

15. Within 60 days from the effective date of this ORDER, the Bank shall
eliminate and/or correct all violations of law, regulations and contraventions
of FDIC Statements of policy as referenced in the Visitation Report. In
addition, the Bank shall take all necessary steps to ensure future compliance
with all applicable laws, regulations and statements of policy.

DISCLOSURE

16. Following the effective date of this ORDER, the Bank shall send to its
shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank’s next shareholder communication and also in conjunction with its
notice or proxy statement preceding the Bank’s next shareholder meeting. The
description shall fully describe the ORDER in all material respects. The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Registration and Disclosure Section, Washington, D.C. 20429
and the Commissioner, Georgia Department of Banking and Finance, 2990 Brandywine
Rd., Suite 200, Atlanta, Georgia 30341-5565,

 

-13-



--------------------------------------------------------------------------------

at least fifteen (15) days prior to dissemination to shareholders. Any changes
requested to be made by the FDIC and the Commissioner shall be made prior to
dissemination of the description, communication, notice, or statement.

PROGRESS REPORTS

17. Within 30 days of the end of the first quarter following the effective date
of this ORDER, and within 30 days of the end of each quarter thereafter, the
Bank shall furnish written progress reports to the Supervisory Authorities
detailing the form and manner of any actions taken to secure compliance with
this ORDER and the results thereof. Such reports shall include a copy of the
Bank’s Report of Condition and the Bank’s Report of Income. Such reports may be
discontinued when the corrections required by this ORDER have been accomplished
and the Supervisory Authorities have released the Bank in writing from making
further reports.

This ORDER shall become effective immediately upon the date of its issuance. The
provisions of this ORDER shall remain effective and enforceable except to the
extent that, and until such time as, any provisions of this ORDER shall have
been modified, terminated, suspended, or set aside by the FDIC. Pursuant to
delegated authority.

Dated at Atlanta, Georgia, this 17th day of April, 2009.

 

LOGO [g59286ex10_3pg14.jpg]

Mark S. Schmidt Regional Director Atlanta Region Federal Deposit Insurance
Corporation

 

-14-



--------------------------------------------------------------------------------

The Georgia Department of Banking and Finance having duly approved the foregoing
ORDER, and the Bank, through its Board, agree that the issuance of said ORDER by
the FDIC shall be binding as between the Bank and the Georgia Commissioner of
Banking and Finance to the same degree and to the same legal effect that such
ORDER would be binding if the Department had issued a separate ORDER that
included and incorporated all of the provisions of the foregoing ORDER, pursuant
to Official Code of Georgia Annotated § 7-1-91(1985).

Dated this              of April, 2009.

 

LOGO [g59286ex10_3pg15.jpg]

Robert M. Braswell Commissioner Department of Banking and Finance State of
Georgia

 

-15-